 In the Matter of GENERAL STEEL CASTINGS CORPORATIONandSTEEL.WORKERS ORGANIZING COMMITTEE,C. I. O., .Case No. R-3754.-Decided May 07, 1942Jurisdiction:steel casting manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to bargain until competing organizations received certifi-cation from the Board ; election necessary.UnitAppropriate for CollectiveBargaining:all production and maintenanceemployees at the Company's Eddystone plant, including working gang leaders,stores attendants, instructors, cafeteria employees, and hourly paid departmentclerks accounting, but excluding pattern makers, pattern makers' apprentices,foremen, assistant foremen, non-working gang leaders, supervisory employees,other office and clerical employees, watchmen, inspectors, routine chemists,outside truck drivers, office janitors, management employees, and executives.Mr. J. H. Ward Hinkson,of Chester, Pa., for the Company."Mr. M. H. "Goldstein,of Philadelphia, Pa., for the S. W. O. C.Mr. Malcolm B. Petrikin,of Chester, Pa., for the Association.Mrs. Augusta Spaulding,of counsel to the Board.DECISION,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Steel Workers Organizing Committee,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofGeneral Steel Castings Corporation, Eddystone, Pennsylvania, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Jack Davis, TrialExaminer.Said hearing was held at Chester, Pennsylvania, on,April 21, 1942.The Company, the S. W. O. C., and General SteelEmployees Association, herein called the Association, appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On May 6,1942, the Association, and on May 8,1942, the S. W. O. C.,filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :41 N. L. It. B., No. 74.350 IGENERAL STEEL CASTINGS CORPORATIONFINDINGS OF FACT351I.THE BUSINESS OF THE COMPANYGeneral Steel Castings Corporation is engaged in the manufac-ture and sale of large steel castings at Eddystone, Pennsylvania.Theprincipal- raw- materials used by the Company in its manufactureare steel scrap, pig iron, ferro silicon, silico manganese, molybdicoxide, ferrochrome, ferro molybdenum, fluorspar,- magnesite, sand,clay, and lime.The purchase of such materials is made to a largeextent from. processors and dealers.During 1941 the products made.at the Eddystone plant amounted to 35,779 net tons,, approximately63 percent of which was shipped to points outside, Pennsylvania, in-cluding points in several foreign countries.IS.THE ORGANIZATIONS INVOLVEDThe Steel Workers Organizing Committee is a labor organizationto membership employees of the Company.General Steel Employees Association is an unaffiliated labor organi-zation, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 28, 1941, the Company entered into a contract withthe Association terminable by appropriate notice on January 2, 1942,and otherwise renewable thereafter from year to year. In July1941 the Company and the Association by supplemental agreementextended the-first term of their contract to April 1, 1942.On Jan-uary 23, 1942, the Association notified the Company that it desiredbargaining- conferences for adjustments in the contract.Before suchconferences were held, the S. W. O. C., which had begun organizingthe Company's employees in 1941, made its demand for recognition asbargaining agent of the same employees.The Company referred thecompeting organizations to the Board for certification.The Associ-ation contends that the contract is an existing valid contract, but.does not contend that it constitutes a bar to- a determination of repre-sentatives at this time.We find that it is not a bar.A statement prepared by the Regional Director and other evidenceintroduced at the 'hearing indicate that the S.W. O. C. and theAssociation each represents a substantial number of employees inthe appropriate unit?-IThe S. W. O. C. submitted to the Regional Director 867 application cards, of which656 cards bear apparently genuine signatures of employees of the Company.Of such,cards, 5 are dated in 1940,228 in 1941,239 in 1942,and 184are undated.The Association did not submit any evidence of membership to the Regional Director. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2' (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe S. W. 0. C. and the Association agree,, and we find, that thebargaining unit should include' production and maintenance' em=ployees of, the Company at its Eddystone plant, including workiiiggang leaders and stores-attendants.They further agree, and we find,that pattern makers, pattern makers' apprentices, foremen, assistantforeinen, non-working gang leaders, supervisory employees, watch-men, inspectors, routine chemists, outside truck drivers, office jani-tors, management employees,2 and executives should be excluded fromthe bargaining unit. _The S. W. 0. C. would exclude instructors, cafeteria employees,and all office and clerical employees.The Association would includeinstructors, cafeteria employees, and hourly paid department clerks.accounting, and would exclude all other clerical and office employees.A. InstructorsDue to the shortage of trained workers and the Company's in-creased need of them in the present emergency, the Company hasfound it necessary from time to time to use skilled -experienced em-ployees to train groups of 8 to 20 inexperienced men.The relationbetween the instructing employees and the learners is similar to thatof a master mechanic and his apprentice.Skilled employees may workas instructors for part of a day, or for a day or two, or for severalmonths.During and between instruction assignments they may per-form their regular work.They may be carried on the pay roll asinstructors for several months, during which time they may spendcomparatively little time on their regular job S.3The Company chooses for its instructors men who are more success-ful in teaching than others, not necessarily old employees.DuringFootnote1 Continued.Its secretary testified that at the time of the hearing the Association had 1,250 mem-bers.The C.I0 concedesthat theAssociation has.a substantial interest and shouldparticipatein the e'.ection.,There areabout 1 600employees in the appropriate unit.2 This termInc udes rate-setters,metallurgists,shipping clerks, castings chasers,schedulingclef ks. and demonstrators.'At the hearing,at therequest of the Trial Examiner,and with theconsent of thepartu s, the Company agreed tost bmit a chart showing the names of its productionemployees who had engaged in instructioncork and thenumberof hours which eachman hadspent on instructionwork and on his regu'ar production job, respectively.Board's ExhibitNo. 9 was thedesignation reserved for this chartThis chart,havingbeencompiled by the Company and foiwardedto the Board at Washington,has beennumbered Board'sExhibit No.9 and, as such,it is hereby made a part of the record inthis proceeding. {iS`i:`S: GENERAL'- STEEL'^ASTINGS°C'ORPORAmI'ONT '''353the-period-that piece -workers serve as instructors they are paid -their'theirwabes while they are carried' on the' pay roll as instructors.Some skilled production employees' are inore highly paid than those,who share the instruction work.Since it clearly appears that such instructors are covered by the'present contract ' as-production employees, we shall' include ilistruc-tors in the same unit with other production employees.-B: Cafeteria employees'Cafeteria employees, about 16 in number, perform their work ina building apart from the production workers.The majority ofproduction and maintenance employees carry their lunches and donot patronize the cafeteria.Since, however, cafeteria employees arecovered under the present contract and are eligible to membershipin both labor organizations, we shall include cafeteria employees inthe bargaining unit.C.Department clerks accountingThe S. W. O. C. and the Association agree to exclude all office andclerical employees except the so-called hourly paid department clerksaccounting, the category used by the Company to describe its time-keepers and time clerks.4Hourly paid department clerks accounting are divided into twogroups, the so-called floor clerks and the so-called office clerks.Floorclerks, popularly called checkers by the production employees, arespot checkers or timekeepers.They check production workers in thedepartment to see that hourly paid workers are working all the time-forwhich they are paid.They also check the operations of pieceworkers.Such clerks make records on cards according to their ob-servations.These cards are turned over to the office. clerksI whocompile such. material at desks.Floor clerks and office clerks are'interchangeable and are trained and qualified to, do both the floorwork and the recapitulation work done at the desks.-'Since it appears that hourly paid department clerks accounting arecovered under the present contract and are eligible to membership inboth labor organizations, we shall include them in the bargaining unitwith production and maintenance employees.We find that all production and maintenance employees of theCompany at its Eddystone plant, including working gang leaders,4Some department clerks accounting are salaried employeeswho thetwo organizationsagree should'be excluded---'--5 There are eight clerks who work in small departments,each of whom performs allthe functions of floor and office clerks463892-42-vol 41-23 354DECISIONS OF NATIONALLABOR,,RELATIONS, BOARDstores, attendants, instructors, cafeteria employees, and hourly paiddepartment clerks accounting, but excluding pattern makers, patternmakers' apprentices, foremen, assistant foremen, non-working gangleaders, supervisory employees, other office and clerical employees,watchmen, inspectors, routine chemists, outside truck drivers, officejanitors,management employees, and executives,- constitute a unitappropriate for the 'purposes of collective bargaining within the .meaning of Section 9 (b) of the Act.--V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the.question concerning representation whichhas arisen be, resolved by an election by secret ballot among employeesof the Company within the appropriate unit who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion of Election, subject to the limitations and additions set forththerein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article-III, Section 8, of National.LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General SteelCastings Corporation, Eddystone, Pennsylvania, an election by secretballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourth Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company within the unit found appropri-ate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by Steel Workers OrganizingCommittee, C. I. 0., or by General Steel Employees Association, forthe purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election. Qlnithe Matter,of GENERAL STEEL CASTINGS CORPORATIONand.UNITEDSTEELWORKERSOFAMERICA(.C.I.0.)'CaseNo. R-3754AMENDMENT TO DECISION AND DIRECTION OFELECTIONJune 6, 19.1On May 27, 1942, the National Labor Relations Board issued aDecision and Direction of Election in this proceeding.,During the week beginning May 19, 1942, subsequent to the hear-ing 2 but prior to the issuance of the Board's Decision, Steel WorkersOrganizing Committee, C. I. 0., the petitioner in this proceeding,in convention changed its name to United Steelworkers of America(C. I. 0.).On June 3, 1942, all parties entered into a stipulation,subject to the approval of the Board, consenting that the record andformal papers issued thereafter disclose the correct name of the peti-tioner.On June 4, 1942, the petitioner requested that the correctname of the petitioner appear upon formal documents in this pro-ceeding and that United Steelworkers of America, Local No. 2323, .the correct name of its local, appear upon the ballot in the electiondirected, by the Board.The Board- approves the stipulation, whichis hereby incorporated in-, and-made-part of, the record in this pro-ceeding, and grants the request' of the petitioner set forth above.The Board accordingly amends-the'caption in this proceeding andthe Decision and Direction of Election issued on May 27, 1942, by,striking from the caption the words "Steel Workers Organizing Com-mittee, C. I. 0." and substituting therefor the words "United Steel-workers of America (C. I. 0.)," and by striking from the DirectionofElection thewords "SteelWorkers Organizing Committee,C. I. 0." and substituting therefore the words "United Steelworkersof America"Local No. 2323 (C. I. O.)."141 N. L.R.B 355.s The hearing in this proceeding was held onApril 21, 1942.41 N. L. R. B., No. 74a.355 In-theMatter'ofGENERAL STEEL CASTINGS CORPORATION'andUNITEDSTEELWORKERS OF AMERICA (C. I'.0.)Case No.. R-3154.CERTIFICATION OF REPRESENTATIVES4Juune 30, 1942On May 27, 1942, the National Labor Relations Board issued aDecision and Direction of Election in this proceeding.'On June 6,1942, the Board issued an Amendment to Decision and Directionof Election.2Pursuant to the Direction of Election, as amended,an election by secret ballot was conducted on June 16, 1942, under thedirection and supervision of the Regional Director for the FourthRegion (Philadelphia, Pennsylvania).On June 19, 1942, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued and duly served upon the parties an Election Report.Noobjections to the conduct of the ballot or to the Election Report havebeen filed by any of the parties.As to the balloting and the results, the Regional Director reportedas follows :Total on eligibilitylist-----------------------------------1,609Total ballotscast----------------------------------------1,360Total ballots challenged----------------------------------10Total blank ballots---------------------------------------1Total voidballots----------------------------------------8Total valid votes counted--------------------------------- 1,341Votes cast for UnitedSteelworkersof America, C. I. 0------ 1, 019Votes cast for GeneralSteel EmployeesAssociation--------307Votes cast for neither------------------------------------15By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBYCERTIFIEDthatUnited Steelworkers of America,C. I. 0., has been designated and selected by it majority of all pro-141 N L R B. 3542 41 N L R B 35541 N. L.ItB, No 74b.356 GENERAL STEEL CASTINGS CORPORAT'ION357duction and maintenance employees of General Steel Castings Cor-poration, at its Eddystone, Pennsylvania, plant, including workinggang leaders, stores attendants, instructors, cafeteria employees, andhourly paid department clerks accounting, but excluding patternmakers, pattern makers' apprentices, foremen, assistant foremen, non-working gang leaders, supervisory employees, other office and clericalemployees,watchmen, inspectors, routine chemists, outside truckdrivers, office janitors,management employees; and executives, astheir representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the Act, United Steelworkers ofAmerica, C. I. 0., is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.